Exhibit 10.3

 

 

Wells Fargo Bank,

National Association

  

Security Agreement

(Financial Assets)

  

This Security Agreement (“Agreement”) to be effective as of April 1, 2014.

GRANT OF SECURITY INTEREST. For valuable consideration, the undersigned CANCER
GENETICS, INC. (“Debtor”), hereby grants and transfers to WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association having offices at 666
Walnut Street, 2nd Floor, Des Moines, Iowa (“Bank”), a security interest in:
(a) all of Debtor’s right, title and interest in and to the following accounts,
certificated securities, corporate stocks, deposit accounts, documents, equity
interests, financial assets, general intangibles, health-care insurance
receivables, instruments, letters of credit, limited liability company member
interests, partnership interests, payment intangibles, promissory notes, and all
other personal property and rights to payment described herein: Wells Fargo
Securities Account no. 1BA32040 (“Securities Account”), and all renewals
thereof, including all securities, guaranties, warranties, indemnity agreements,
insurance policies, supporting obligations and other agreements pertaining to
the same or the property described therein, (with all the foregoing collectively
defined as “Collateral”), together with whatever is receivable or received when
any of the Collateral or proceeds thereof are sold, collected, exchanged or
otherwise disposed of, whether such disposition is voluntary or involuntary,
including without limitation, (i) all rights to payment, including returned
premiums, with respect to any insurance relating to any of the foregoing,
(ii) all rights to payment with respect to any claim or cause of action
affecting or relating to any of the foregoing, and (iii) all stock rights,
rights to subscribe, stock splits, liquidating dividends, cash dividends,
dividends paid in stock, new securities or other property of any kind which
Debtor is or may hereafter be entitled to receive on account of any securities
pledged hereunder, including without limitation, stock received by Debtor due to
stock splits or dividends paid in stock or sums paid upon or in respect of any
securities pledged hereunder upon the liquidation or dissolution of the issuer
thereof (hereinafter called “Proceeds”). Except as otherwise expressly permitted
herein, in the event Debtor receives any such Proceeds, Debtor will hold the
same in trust on behalf of and for the benefit of Bank and will immediately
deliver all such Proceeds to Bank in the exact form received, with the
endorsement of Debtor if necessary and/or appropriate undated stock powers duly
executed in blank, to be held by Bank as part of the Collateral, subject to all
terms hereof. As used herein, the terms “security entitlement,” “financial
asset” and “investment property” shall have the respective meanings set forth in
the Iowa Uniform Commercial Code.

OBLIGATIONS SECURED. The obligations secured hereby are the payment and
performance of: (a) all present and future Indebtedness of Debtor, or any of
them (“Obligor”) to Bank and all extensions, renewals or modifications thereof,
and restatements or substitutions therefor; (b) all obligations of Debtor and
rights of Bank under this Agreement; and (c) all present and future

 

-1-



--------------------------------------------------------------------------------

obligations of Debtor to Bank of other kinds. The word “Indebtedness” is used
herein in its most comprehensive sense and includes any and all advances, debts,
obligations and liabilities heretofore, now or hereafter made, incurred or
created, whether voluntary or involuntary and however arising, whether due or
not due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, including under any swap, derivative, foreign exchange, hedge,
deposit, treasury management or other similar transaction or arrangement, and
whether liable individually or jointly with others, or whether recovery upon
such Indebtedness may be or hereafter becomes unenforceable.

EXCLUSIONS FROM COLLATERAL. Notwithstanding anything herein to the contrary,
Bank may, at its sole discretion and at any time upon written notice to Debtor,
release Bank’s security interest in any WF Securities in the Collateral or
Proceeds and exclude WF Securities from the determination of value requirements
to which the Collateral is subject to hereunder. Such release, if any, shall not
relieve Debtor from the obligation to satisfy any value requirement set forth
herein. As used herein, “WF Securities” means stock, securities or obligations
of Wells Fargo & Company or of any affiliate thereof (as the term affiliate is
defined in Section 23A of the Federal Reserve Act (12 USC 371(c), as amended
from time to time).

COLLATERAL VALUE PROVISIONS. The requirements of this Section are the
“Securities Collateral Value Requirements” under, referenced in, and for
purposes of the Credit Agreement.

 

  (a) Value Requirements. The Loan Value of the Pledged Collateral shall at all
times exceed the amount of the maximum Line of Credit amount applicable from
time to time under the Credit Agreement.

 

  (b) Maintenance of Value. If at any time the value requirements herein are not
satisfied Debtor shall, within five (5) business days, after being notified
thereof by Bank, take all remedial action necessary to restore the value
requirements to satisfied status. Remedial action may include the following in
any combination or amount: (i) assignment or delivery by Debtor of additional
Pledged Collateral acceptable to Bank and/or (ii) permanent and irrevocable
reduction by Debtor of the amount of the maximum Line of Credit amount in
accordance with the Credit Agreement.

 

  (c) Breach of Value Requirements. Bank shall be under no obligation to make
any loans or advances under the Credit Agreement or otherwise when value
requirements are not satisfied (or should an advance or loan be made would not
then be satisfied). Failure to satisfy value requirements within the time
specified constitutes an Event of Default, and Bank may immediately, at its sole
option, accelerate the obligations and pursue any and all rights and remedies
available to Bank under and subject to the terms of this Agreement or as may
otherwise be available at law, equity, or both.

 

-2-



--------------------------------------------------------------------------------

  (d) Interest and Cash Dividends. Unless an Event of Default has occurred and
be continuing uncured, and provided all value requirements would continue
satisfied after any such activity, Debtor may receive payments of interest
and/or cash dividends earned on Pledged Collateral in the Securities Account and
may withdraw such amounts from the Securities Account.

 

  (e) Exchange of Collateral Prohibited. Without Bank’s prior written consent,
except to the extent permitted by the preceding paragraph: (i) neither Debtor
nor any party other than Bank may withdraw any Pledged Collateral from the
Securities Account; and (ii) neither Debtor nor any party authorized by Debtor
to act with respect to the Pledged Collateral may trade Pledged Collateral in
the Securities Account nor substitute financial assets constituting Pledged
Collateral. Without Bank’s prior written consent, and except as permitted by
section (d) above, neither Debtor nor any party other than Bank may withdraw or
receive distribution(s) of any of the Pledged Collateral from the Securities
Account.

 

  (f) Determination of Value; Collateral Eligibility; Definitions.
Notwithstanding anything herein to the contrary, Collateral subject to
assignment, pledge or other consent requirements of any third party, shall not
be considered eligible for purposes of determining Debtor’s satisfaction of
value requirements herein unless and until such required consent(s) shall have
been furnished to Bank. In addition, the following apply for all purposes in
determining Debtor’s satisfaction of the value requirements:

“Certificates of Deposit” mean an instrument containing an acknowledgement by a
bank that a sum of money has been received by the bank and promise by the bank
to repay the sum of money. Each Certificate of Deposit shall not exceed
$250,000.00 and shall be held by and pledged to the Bank.

“Corporate Bonds” means bonds of domestic corporations which are not convertible
to equity and which are rated BBB or higher by Standard & Poor’s and Baa or
higher by Moody’s. Bonds of non-US corporations are not included in the term in
this context. “Short Term” Corporate Bonds are those with 5 years or less
remaining until date of maturity; all others are “Longer Term.”

“Fair Market Value” or “FMV” means, as to any Pledged Collateral that is
uncertificated, the per share or per unit closing sale price quoted or reported
at the close of the immediately preceding business day in the Securities Account

 

-3-



--------------------------------------------------------------------------------

multiplied by the number of shares or units of like Collateral. The aggregate
Fair Market Value of the Pledged Collateral is the total of all such Fair Market
Values so determined. If Fair Market Value cannot be determined by the foregoing
procedure, then Fair Market Value shall be determined by the Bank, in its sole
discretion, by reference to the notional amount of such assets or to public
information and procedures that may otherwise then be available. All cash and
other value references are to currency denominated in dollars of the United
States of America.

“Loan Value” means the sum of the Fair Market Values of the Pledged Collateral
multiplied by the applicable advance percentages determined by Bank from time to
time.

“Municipal Bonds” means bonds of state, city, county, municipality and other
public entities rated BBB or higher by Standard & Poor’s and Baa or higher by
Moody’s. “Short Term” Municipal Bonds are those with 5 years or less remaining
until date of maturity; all others are “Longer Term”.

“Pledged Collateral” means financial assets maintained in Securities Account no.
1BA32040 with Wells Fargo Securities, as Intermediary, in uncertificated,
book-entry form consisting of Corporate Bonds, Municipal Bonds, US Government
Obligations, or bank Certificates of Deposit only in which Bank has a perfected
security interest of first priority.

“US Government Obligations” means US Treasury Bills, US Treasury Bonds and
Notes, US Government Zero Coupon Bonds, Government National Mortgage Association
fixed income securities and U.S. Government sponsored enterprise (Federal Home
Loan Banks, Federal National Mortgage Association, Federal Home Loan Mortgage
Corporation, Government National Mortgage Association, Federal Farm Credit
Banks, and Federal Agricultural Mortgage Corporation) fixed income securities.
“Short Term” US Government Obligations are those with 5 years or less remaining
until date of maturity; all others are “Longer Term.”

 

-4-



--------------------------------------------------------------------------------

CONTINUING AGREEMENT; REVOCATION; OBLIGATION UNDER OTHER AGREEMENTS. This is a
continuing agreement and all rights, powers and remedies hereunder shall apply
to all past, present and future Indebtedness of each of the Obligors to Bank,
including that arising under successive transactions which shall either continue
the Indebtedness, increase or decrease it, or from time to time create new
Indebtedness after all or any prior Indebtedness has been satisfied, and
notwithstanding the death, incapacity, dissolution, liquidation or bankruptcy of
any of the Obligors or Debtor or any other event or proceeding affecting any of
the Obligors or Debtor. As to any of Debtor that are not also an Obligor, this
Agreement shall not apply to any new Indebtedness created after actual receipt
by Bank of written notice of its revocation as to such new Indebtedness;
provided however, that loans or advances made by Bank to any of the Obligors
after revocation under commitments existing prior to receipt by Bank of such
revocation, and extensions, renewals or modifications, of any kind, of
Indebtedness incurred by any of the Obligors or committed by Bank prior to
receipt by Bank of such revocation, shall not be considered new Indebtedness.
Any such notice must be sent to Bank by registered U.S. mail, postage prepaid,
addressed to its office set forth above, or at such other address as Bank shall
from time to time designate. The obligations of Debtor hereunder shall be in
addition to any obligations of Debtor under any other grants or pledges of
security for any liabilities or obligations of any of the Obligors or any other
person heretofore or hereafter given to Bank unless said other grants or pledges
of security are expressly modified or revoked in writing; and this Agreement
shall not, unless expressly herein provided, affect or invalidate any such other
grants or pledges of security.

OBLIGATIONS JOINT AND SEVERAL; SEPARATE ACTIONS; WAIVER OF STATUTE OF
LIMITATIONS; REINSTATEMENT OF LIABILITY. The obligations hereunder are joint and
several and independent of the obligations of Obligors, and a separate action or
actions may be brought and prosecuted against Debtor whether action is brought
against any of the Obligors or any other person, or whether any of the Obligors
or any other person is joined in any such action or actions. Debtor acknowledges
that this Agreement is absolute and unconditional, there are no conditions
precedent to the effectiveness of this Agreement, and this Agreement is in full
force and effect and is binding on Debtor as of the date written below,
regardless of whether Bank obtains collateral or any guaranties from others or
takes any other action contemplated by Debtor. To the extent permitted by
applicable law, Debtor waives the benefit of any statute of limitations
affecting Debtor’s liability hereunder or the enforcement thereof, and Debtor
agrees that any payment of any Indebtedness or other act which shall toll any
statute of limitations applicable thereto shall similarly operate to toll such
statute of limitations applicable to Debtor’s liability hereunder. The liability
of Debtor hereunder shall be reinstated and revived and the rights of Bank shall
continue if and to the extent that for any reason any amount at any time paid on
account of any Indebtedness secured hereby is rescinded or must be otherwise
restored by Bank, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, all as though such amount had not been paid. The
determination as to whether any amount so paid

 

-5-



--------------------------------------------------------------------------------

must be rescinded or restored shall be made by Bank in its sole discretion;
provided however, that if Bank chooses to contest any such matter at the request
of Debtor, Debtor agrees to indemnify and hold Bank harmless from and against
all costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of Bank’s in-house counsel to the extent
permissible), expended or incurred by Bank in connection therewith, including
without limitation, in any litigation with respect thereto.

OBLIGATIONS OF BANK. Any money received by Bank in respect of the Collateral may
be deposited, at Bank’s option, into a non-interest bearing account over which
Debtor shall have no control, and the same shall, for all purposes, be deemed
Collateral hereunder. Bank shall have no duty to take any steps necessary to
preserve the rights of Debtor against prior parties, or to initiate any action
to protect against the possibility of a decline in the market value of the
Collateral or Proceeds. Bank shall not be obligated to take any actions with
respect to the Collateral or Proceeds requested by Debtor unless such request is
made in writing and Bank determines, in its sole discretion, that the requested
action would not unreasonably jeopardize the value of the Collateral and
Proceeds as security for the Indebtedness.

REPRESENTATIONS AND WARRANTIES.

(a) Debtor represents and warrants to Bank that: (i) Debtor’s legal name is
exactly as set forth on the first page and Debtor’s signature line of this
Agreement, and all of Debtor’s organizational documents or agreements delivered
to Bank are complete and accurate in every respect and Debtor is registered as
an organization in good standing under the laws of the jurisdiction set forth
therein; (ii) Debtor’s chief executive office (or personal residence, if
applicable) is located at the address appearing next to Debtor’s signature line
of this Agreement; (iii) Debtor is the owner of the Collateral and Proceeds;
(iv) Debtor has the exclusive right to grant a security interest in the
Collateral and Proceeds; (v) all Collateral and Proceeds are genuine, free from
liens, adverse claims, setoffs, default, prepayment, defenses and conditions
precedent of any kind or character, except the lien created hereby or as
otherwise agreed to by Bank, or heretofore disclosed by Debtor to Bank, in
writing; (vi) all statements contained herein and, where applicable, in the
Collateral, are true and complete in all material respects; (vii) no financing
statement or control agreement covering any of the Collateral or Proceeds, and
naming any secured party other than Bank, exists or is on file in any public
office or remains in effect; (viii) no person or entity, other than Debtor, has
any interest in or control over the Collateral; and (ix) specifically with
respect to Collateral and Proceeds consisting of investment securities,
instruments, chattel paper, documents, contracts, insurance policies or any like
property, all persons appearing to be obligated thereon have authority and
capacity to contract and are bound as they appear to be, and the same comply
with applicable laws concerning form, content and manner of preparation and
execution.

 

-6-



--------------------------------------------------------------------------------

(b) Each of Debtor who are not also the Obligor, further represent and warrant
to Bank that: (i) the Collateral pledged hereunder is so pledged at Obligors’
request; (ii) Bank has made no representation to Debtor as to the
creditworthiness of any of the Obligors; and (iii) Debtor has established
adequate means of obtaining from each of the Obligors on a continuing basis
financial and other information pertaining to Obligors’ financial condition.
Debtor agrees to keep adequately informed from such means of any facts, events
or circumstances which might in any way affect Debtor’s risks hereunder, and
Debtor further agrees that Bank shall have no obligation to disclose to Debtor
any information or material about any of the Obligors which is acquired by Bank
in any manner.

COVENANTS OF DEBTOR.

(a) Debtor agrees in general: (i) to indemnify Bank against all losses, claims,
demands, liabilities and expenses of every kind caused by property subject
hereto; (ii) to permit Bank to exercise its powers; (iii) to execute and deliver
such documents as Bank deems necessary to create, perfect and continue the
security interests contemplated hereby; (iv) not to change Debtor’s name, and as
applicable, its chief executive office, its principal residence or the
jurisdiction in which it is organized and/or registered without giving Bank
prior written notice thereof; (v) not to change the places where Debtor keeps
any of the Collateral or Debtor’s records concerning the Collateral and Proceeds
without giving Bank prior written notice of the address to which Debtor is
moving same ; and (vi) to cooperate with Bank in perfecting all security
interests granted herein and in obtaining such agreements from third parties as
Bank deems necessary, proper or convenient in connection with the preservation,
perfection or enforcement of any of its rights hereunder.

(b) Debtor agrees with regard to the Collateral and Proceeds, unless Bank agrees
otherwise in writing: (i) that Bank is authorized to file financing statements
in the name of Debtor to perfect Bank’s security interest in Collateral and
Proceeds; (ii) not to permit any security interest in or lien on the Collateral
or Proceeds, except in favor of Bank and except liens to the extent expressly
permitted by Bank in writing; (iii) not to hypothecate or permit the transfer by
operation of law of any of the Collateral or Proceeds or any interest therein
nor withdraw any funds from any deposit account pledged to Bank hereunder;
(iv) to keep, in accordance with generally accepted accounting principles,
complete and accurate records regarding all Collateral and Proceeds, and to
permit Bank to inspect the same and make copies thereof at any reasonable time;
(v) if requested by Bank, to receive and use reasonable diligence to collect
Proceeds, in trust and as the property of Bank, and to immediately endorse as
appropriate and deliver such Proceeds to Bank daily in the exact form in which
they are received together with a collection report in form satisfactory to
Bank; (vi) in the event Bank elects to receive payments of Collateral or
Proceeds hereunder, to pay all expenses incurred by Bank in connection
therewith, including expenses of accounting, correspondence, collection efforts,
reporting to account or contract debtors, filing, recording, record keeping and
expenses incidental thereto; (vii) to provide any service and do any other acts
which may be necessary to

 

-7-



--------------------------------------------------------------------------------

keep all Collateral and Proceeds free and clear of all defenses, rights of
offset and counterclaims; and (viii) if the Collateral or Proceeds consists of
securities and so long as no Event of Default exists, to vote said securities
and to give consents, waivers and ratifications with respect thereto, provided
that no vote shall be cast or consent, waiver or ratification given or action
taken which would impair Bank’s interest in the Collateral and Proceeds or be
inconsistent with or violate any provisions of this Agreement.

POWERS OF BANK. Debtor appoints Bank its true attorney in fact to perform any of
the following powers, which are coupled with an interest, are irrevocable until
termination of this Agreement and may be exercised from time to time by Bank’s
officers and employees, or any of them, whether or not any of the Obligors or
Debtor is in default: (a) to perform any obligation of Debtor hereunder in
Debtor’s name or otherwise; (b) to notify any person obligated on any security,
instrument or other document subject to this Agreement of Bank’s rights
hereunder; (c) to collect by legal proceedings or otherwise all dividends,
interest, principal or other sums now or hereafter payable upon or on account of
the Collateral or Proceeds; (d) to enter into any extension, modification,
reorganization, deposit, merger or consolidation agreement, or any other
agreement relating to or affecting the Collateral or Proceeds, and in connection
therewith to deposit or surrender control of the Collateral and Proceeds, to
accept other property in exchange for the Collateral and Proceeds, and to do and
perform such acts and things as Bank may deem proper, with any money or property
received in exchange for the Collateral or Proceeds, at Bank’s option, to be
applied to the Indebtedness or held by Bank under this Agreement; (e) to make
any compromise or settlement Bank deems desirable or proper in respect of the
Collateral and Proceeds; (f) to insure, process and preserve the Collateral and
Proceeds; (g) to exercise all rights, powers and remedies which Debtor would
have, but for this Agreement, with respect to all Collateral and Proceeds
subject hereto, including, but without limitation thereto, to make withdrawals
from and to close deposit accounts or other accounts with any financial
institution, wherever located, into which Proceeds may have been deposited, and
to apply funds so withdrawn to payment of the Indebtedness; and (h) to do all
acts and things and execute all documents in the name of Debtor or otherwise,
deemed by Bank as necessary, proper or convenient in connection with the
preservation, perfection or enforcement of its rights hereunder. To effect the
purposes of this Agreement or otherwise upon instructions of Debtor, Bank may
cause any Collateral and/or Proceeds to be transferred to Bank’s name or the
name of Bank’s nominee. If an Event of Default has occurred and is continuing,
any or all Collateral and/or Proceeds consisting of securities may be
registered, without notice, in the name of Bank or its nominee, and thereafter
Bank or its nominee may exercise, without notice, all voting and corporate
rights at any meeting of the shareholders of the issuer thereof, any and all
rights of conversion, exchange or subscription, or any other rights, privileges
or options pertaining to such Collateral and/or Proceeds, all as if it were the
absolute owner thereof. The foregoing shall include, without limitation, the
right of Bank or its nominee to exchange, at its discretion, any and all
Collateral and/or Proceeds upon the merger, consolidation, reorganization,

 

-8-



--------------------------------------------------------------------------------

recapitalization or other readjustment of the issuer thereof, or upon the
exercise by the issuer thereof or Bank of any right, privilege or option
pertaining to any shares of the Collateral and/or Proceeds, and in connection
therewith, the right to deposit and deliver any and all of the Collateral and/or
Proceeds with any committee, depository, transfer agent, registrar or other
designated agent upon such terms and conditions as Bank may determine. All of
the foregoing rights, privileges or options may be exercised without liability
on the part of Bank or its nominee except to account for property actually
received by Bank. Bank shall have no duty to exercise any of the foregoing, or
any other rights, privileges or options with respect to the Collateral or
Proceeds and shall not be responsible for any failure to do so or delay in so
doing.

DEBTOR’S WAIVERS.

(a) Debtor waives any right to require Bank to: (i) proceed against any of the
Obligors or any other person; (ii) marshal assets or proceed against or exhaust
any security held from any of the Obligors or any other person; (iii) give
notice of the terms, time and place of any public or private sale or other
disposition of personal property security held from any of the Obligors or any
other person; (iv) take any other action or pursue any other remedy in Bank’s
power; (v) make any presentment or demand for performance, or any notices of any
kind, including without limitation, any notice of nonpayment or nonperformance,
protest, notice of protest, notice of dishonor, notice of intention to
accelerate or notice of acceleration hereunder or in connection with any
obligations or evidences of indebtedness held by Bank as security for or which
constitute in whole or in part the Indebtedness guaranteed or secured hereunder,
or in connection with the creation of new or additional Indebtedness; or (vi) to
set off against the Indebtedness the fair value of any real or personal property
given as collateral for the Indebtedness.

(b) Debtor waives any defense to its obligations hereunder based upon or arising
by reason of: (i) any disability or other defense of any of the Obligors or any
other person; (ii) the cessation or limitation from any cause whatsoever, other
than payment in full, of the Indebtedness of any of the Obligors or any other
person; (iii) any lack of authority of any officer, director, partner, agent or
any other person acting or purporting to act on behalf of any of the Obligors
which is a corporation, partnership or other type of entity, or any defect in
the formation of any such Obligor; (iv) the application by any of the Obligors
of the proceeds of any Indebtedness for purposes other than the purposes
represented by Obligors to, or intended or understood by, Bank or Debtor;
(v) any act or omission by Bank which directly or indirectly results in or aids
the discharge of any of the Obligors or any portion of the Indebtedness by
operation of law or otherwise, or which in any way impairs or suspends any
rights or remedies of Bank against any of the Obligors; (vi) any impairment of
the value of any interest in the Collateral or Proceeds, or any other security
for the Indebtedness or any portion thereof, including without limitation, the
failure to obtain or maintain perfection or recordation of any interest in any
such security, the release of any such security without substitution, and/or the
failure to preserve the value of, or to comply with applicable law in disposing
of, any such security; (vii) any modification of the

 

-9-



--------------------------------------------------------------------------------

Indebtedness, in any form whatsoever, including any modification made after
revocation hereof to any Indebtedness incurred prior to such revocation, and
including without limitation the renewal, extension, acceleration or other
change in time for payment of, or other change in the terms of, the Indebtedness
or any portion thereof, including increase or decrease of the rate of interest
thereon; or (viii) any requirement that a party to this Agreement give any
notice of acceptance of this Agreement. Until all Indebtedness shall have been
paid in full, Debtor shall have no right of subrogation, and Debtor waives any
right to enforce any remedy which Bank now has or may hereafter have against any
of the Obligors or any other person, and waives any benefit of, or any right to
participate in, any security now or hereafter held by Bank. Debtor further
waives all rights and defenses Debtor may have arising out of (A) any election
of remedies by Bank, even though that election of remedies, such as a
non-judicial foreclosure with respect to any security for any portion of the
Indebtedness, destroys Debtor’s rights of subrogation or Debtor’s rights to
proceed against any of the Obligors for reimbursement, or (B) any loss of rights
Debtor may suffer by reason of any rights, powers or remedies of any of the
Obligors in connection with any anti-deficiency laws or any other laws limiting,
qualifying or discharging Obligors’ Indebtedness, whether by operation of law,
or otherwise, including any rights Debtor may have to a fair market value
hearing to determine the size of a deficiency following any foreclosure sale or
other disposition of any real property security for any portion of the
Indebtedness.

AUTHORIZATIONS TO BANK. Debtor authorizes Bank either before or after revocation
hereof, without notice to or demand on Debtor, and without affecting Debtor’s
liability hereunder, from time to time to: (a) alter, compromise, renew, extend,
accelerate or otherwise change the time for payment of, or otherwise change the
terms of, the Indebtedness or any portion thereof, including increase or
decrease of the rate of interest thereon; (b) take and hold security, other than
the Collateral and Proceeds, for the payment of the Indebtedness or any portion
thereof, and exchange, enforce, waive, subordinate or release the Collateral and
Proceeds, or any part thereof, or any such other security; (c) apply the
Collateral and Proceeds or such other security and direct the order or manner of
sale thereof, including without limitation, a non-judicial sale permitted by the
terms of the controlling security agreement, mortgage or deed of trust, as Bank
in its discretion may determine; (d) release or substitute any one or more of
the endorsers or guarantors of the Indebtedness, or any portion thereof, or any
other party thereto; and (e) apply payments received by Bank from any of the
Obligors to any Indebtedness of any of the Obligors to Bank, in such order as
Bank shall determine in its sole discretion, whether or not such Indebtedness is
covered by this Agreement, and Debtor hereby waives any provision of law
regarding application of payments which specifies otherwise. Bank may without
notice assign this Agreement in whole or in part.

 

-10-



--------------------------------------------------------------------------------

PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Debtor agrees to
pay, prior to delinquency, all insurance premiums, taxes, charges, liens and
assessments against the Collateral and Proceeds, and upon the failure of Debtor
to do so, Bank at its option may pay any of them and shall be the sole judge of
the legality or validity thereof and the amount necessary to discharge the same.
Any such payments made by Bank shall be obligations of Debtor to Bank, due and
payable immediately upon demand, together with interest at a rate determined in
accordance with the provisions of this Agreement, shall be secured by the
Collateral and Proceeds, subject to all terms and conditions of this Agreement.

EVENTS OF DEFAULT. The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement: (a) any default in the payment or
performance of any obligation, or any defined event of default, under (i) any
contract or instrument evidencing any Indebtedness, (ii) any other agreement
between any of the Obligors and Bank, including without limitation any loan
agreement, relating to or executed in connection with any Indebtedness, or
(iii) any control, custodial or other similar agreement in effect relating to
the Collateral; (b) any representation or warranty made by Debtor herein shall
prove to be incorrect in any material respect when made; (c) Debtor shall fail
to observe or perform any obligation or agreement contained herein; (d) any
impairment of any rights of Bank in any Collateral or Proceeds, or any
attachment or like levy on any property of Debtor; and (e) Bank, in good faith,
believes any or all of the Collateral and/or Proceeds to be in danger of misuse,
dissipation, commingling, loss, theft, damage or destruction, or otherwise in
jeopardy or unsatisfactory in character or value.

REMEDIES. Upon the occurrence of any Event of Default, Bank shall have and may
exercise without demand any and all rights, powers, privileges and remedies
granted to a secured party upon default under the Iowa Uniform Commercial Code
or otherwise provided by law, including without limitation, the right to sell,
lease, license or otherwise dispose of any or all Collateral and to give such
withdrawal and/or redemption notices as may be required with respect to any of
the Collateral. All rights, powers, privileges and remedies of Bank shall be
cumulative. No delay, failure or discontinuance of Bank in exercising any right,
power, privilege or remedy hereunder shall affect or operate as a waiver of such
right, power, privilege or remedy; nor shall any single or partial exercise of
any such right, power, privilege or remedy preclude, waive or otherwise affect
any other or further exercise thereof or the exercise of any other right, power,
privilege or remedy. Any waiver, permit, consent or approval of any kind by Bank
of any default hereunder, or any such waiver of any provisions or conditions
hereof, must be in writing and shall be effective only to the extent set forth
in writing. It is agreed that public or private sales or other disposition, for
cash or on credit, to a wholesaler or retailer or investor, or user of property
of the types subject to this Agreement, or public auctions, are all commercially
reasonable since differences in the prices generally realized in the different
kinds of dispositions are ordinarily offset by the differences in the costs and
credit risks of such dispositions. While an Event of

 

-11-



--------------------------------------------------------------------------------

Default exists: (a) Debtor will not dispose of any Collateral or Proceeds except
on terms approved by Bank; (b) Bank may appropriate the Collateral and apply all
Proceeds toward repayment of the Indebtedness in such order as Bank may from
time to time elect; (c) Bank may take any action with respect to the Collateral
contemplated by any control, custodial or other similar agreement then in
effect, and Bank may, at any time and at Bank’s sole option, liquidate any time
deposits pledged to Bank hereunder and apply the Proceeds thereof to payment of
the Indebtedness, whether or not said time deposits have matured and
notwithstanding the fact that such liquidation may give rise to penalties for
early withdrawal of funds; and (d) at Bank’s request, Debtor will assemble and
deliver all Collateral, and books and records pertaining to the Collateral or
Proceeds to Bank at a reasonably convenient place designated by Bank. For any
Collateral or Proceeds consisting of securities, Bank shall be under no
obligation to delay a sale or other disposition of any portion thereof for the
period of time necessary to permit the issuer thereof to register such
securities for public sale under any applicable state or federal law, even if
the issuer thereof would agree to do so. Debtor further agrees that Bank shall
have no obligation to process or prepare any Collateral for sale or other
disposition.

DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS. In disposing
of Collateral hereunder, Bank may disclaim all warranties of title, possession,
quiet enjoyment and the like. Any proceeds of any disposition of any Collateral
or Proceeds, or any part thereof, may be applied by Bank to the payment of
expenses incurred by Bank in connection with the foregoing, including reasonable
attorneys’ fees, and the balance of such proceeds may be applied by Bank toward
the payment of the Indebtedness in such order of application as Bank may from
time to time elect. Upon the transfer of all or any part of the Indebtedness,
Bank may transfer all or any part of the Collateral or Proceeds and shall be
fully discharged thereafter from all liability and responsibility with respect
to any of the foregoing so transferred, and the transferee shall be vested with
all rights and powers of Bank hereunder with respect to any of the foregoing so
transferred; but with respect to any Collateral or Proceeds not so transferred,
Bank shall retain all rights, powers, privileges and remedies herein given.

NOTICES. All notices, requests and demands required under this Agreement must be
in writing, addressed to Bank at the address specified above and to Debtor at
the address of its chief executive office (or principal residence, if
applicable) specified below or to such other address as any party may designate
by written notice to each other party, and shall be deemed to have been given or
made as follows: (a) if personally delivered, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.

 

-12-



--------------------------------------------------------------------------------

COSTS, EXPENSES AND ATTORNEYS’ FEES. Debtor shall pay to Bank immediately upon
demand the full amount of all payments, advances, charges, costs and expenses,
including, to the extent permitted by applicable law, reasonable attorneys’ fees
(to include outside counsel fees and all allocated costs of Bank’s in-house
counsel to the extent permissible), incurred by Bank in connection with (a) the
perfection and preservation of the Collateral or Bank’s interest therein, and
(b) the realization, enforcement and exercise of any right, power, privilege or
remedy conferred by this Agreement, whether or not suit is brought or
foreclosure is commenced, and if suit is brought whether incurred at the trial
or appellate level, in an arbitration proceeding or otherwise, and including any
of the foregoing incurred in connection with any bankruptcy proceeding
(including without limitation, any adversary proceeding, contested matter or
motion brought by Bank or any other person) relating to Debtor or in any way
affecting any of the Collateral or Bank’s ability to exercise any of its rights
or remedies with respect thereto. All of the foregoing shall be paid by Debtor
with interest from the date of demand until paid in full at a rate per annum
equal to the greater of ten percent (10%) or the Prime rate in effect from time
to time.

SUCCESSORS; ASSIGNMENT. This Agreement shall be binding upon and inure to the
benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the parties; provided however, that Debtor may not
assign or transfer any of its interests or rights hereunder without Bank’s prior
written consent. Debtor acknowledges that Bank has the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, any Indebtedness of Obligors to Bank and any obligations with
respect thereto, including this Agreement. In connection therewith, Bank may
disclose all documents and information which Bank now has or hereafter acquires
relating to Debtor and/or this Agreement, whether furnished by Obligors, Debtor
or otherwise. Debtor further agrees that Bank may disclose such documents and
information to Obligors.

AMENDMENT. This Agreement may be amended or modified only in writing signed by
Bank and Debtor.

OBLIGATIONS OF MARRIED PERSONS. Any married person who signs this Agreement as
Debtor hereby expressly agrees that recourse may be had against his or her
separate property (as well as all marital property) for all his or her
Indebtedness to Bank secured by the Collateral and Proceeds under this
Agreement.

 

-13-



--------------------------------------------------------------------------------

APPLICATION OF SINGULAR AND PLURAL. In all cases where there is but a single
Obligor, then all words used herein in the plural shall be deemed to have been
used in the singular where the context and construction so require; and when
there is more than one Obligor named herein or when this Agreement is executed
by more than one Debtor, the word “Obligors” and the word “Debtor” respectively
shall mean all or any one or more of them as the context requires. If Obligor is
a signator of this Agreement, the word “Obligor” includes “Debtor”, and the word
“Debtor” includes “Obligor”, as the context may require.

SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall be held to
be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

GOVERNING LAW. This Agreement shall be governed by and construed in accordance
with the laws of the State of Iowa.

ARBITRATION.

(a) Arbitration. The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise in any way arising out of or
relating to this Agreement and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination.

(b) Governing Rules. Any arbitration proceeding will (i) proceed in a location
in Iowa selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

 

-14-



--------------------------------------------------------------------------------

(c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii), and (iii) of this paragraph.

(d) Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Iowa or a neutral retired judge of the state
or federal judiciary of Iowa and in either case, with a minimum of ten years
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of Iowa and may grant any remedy
or relief that a court of such state could order or grant within the scope
hereof and such ancillary relief as is necessary to make effective any award.
The arbitrator shall also have the power to award recovery of all costs and
fees, to impose sanctions and to take such other action as the arbitrator deems
necessary to the same extent a judge could pursuant to the Federal Rules of
Civil Procedure, the Iowa Rules of Civil Procedure or other applicable law.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction. The institution and maintenance of an action for judicial
relief or pursuit of a provisional or ancillary remedy shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the
controversy or claim to arbitration if any other party contests such action for
judicial relief.

(e) Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

 

-15-



--------------------------------------------------------------------------------

(f) Class Proceedings and Consolidations. No party hereto shall be entitled to
join or consolidate disputes by or against others in any arbitration, except
parties who have executed this Agreement or any other contract, instrument or
document relating to any Indebtedness, or to include in any arbitration any
dispute as a representative or member of a class, or to act in any arbitration
in the interest of the general public or in a private attorney general capacity.

(g) Payment of Arbitration Costs and Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.

(h) Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the documents between the parties or the subject matter of the
dispute shall control. This arbitration provision shall survive termination,
amendment or expiration of any of the documents or any relationship between the
parties.

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.

ACKNOWLEDGMENT. Debtor acknowledges receipt of a copy of this Agreement signed
by Debtor.

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

CANCER GENETICS, INC.

 

201 State Rt 17 Fl 2

Rutherford, NJ 07070-2597

By:   /s/   Edward J. Sitar    

Edward J. Sitar, CFO

 

-16-